Citation Nr: 1022571	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to a disability evaluation in excess of 20 
percent for bursitis of the right shoulder.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a flexion deformity of the right index finger 
distal interphalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1968 
to August 1972 and from February 1974 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 VA-9 substantive appeal form, the Veteran 
indicated that he wanted to appear for a hearing before a 
Veterans Law Judge in Washington, D.C.  Accordingly, such a 
hearing was scheduled for June 7, 2010.  A May 2010 report of 
contact, however, notes that the Veteran would be unable to 
attend his June 2010 hearing, and he wished to have a 
travel/video hearing in lieu of his scheduled hearing in 
Washington.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear for either a travel board or a 
video conference hearing before a 
Veterans Law Judge, whichever would be 
held first.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


